PER CURIAM.
GRANTED. The judgments of the lower courts, 437 So.2d 1205, maintaining the exception of no cause of action are set aside. No evidence may be introduced to support the objection raised by an exception of no cause of action. La.C.C.P. Art. 931. Plaintiff’s petition, standing alone, is an insufficient basis for a determination that the services at issue in this litigation constitute professional services so as to be exempt from the requirement of public bidding. The case is remanded to the district court for introduction of evidence at a trial on the merits or by other appropriate procedures.
WATSON, J., recused.